10

11

12

14

15

16

18

19

20

21

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED sTATES oF AMERICA, CASE NUMBERS;
_ _ 2;15-CR-0018-APG-vCF

Plamflff> 2;18-CR-0121-APG-vCF
2;18-CR_0122-APG-vCF

VS- 2;18-CR-0123-APG-vCF

LORRAINE RIDDIOUGH» oRDER APPoINTING CoUNsEL
Defendant.

 

 

 

Defendant LORRAINE RlDDIOUGH (l) is financially unable to employ counsel and
(2) does not Wish to Waive counsel Because the interests of justice so require, l find that
Riddiough is indigent

IT IS ORDERED that Paola M. Armeni, Esq. is hereby appointed to represent defendant
LORRAINE RIDDIOUGH.

IT IS ALSO ORDERED that an attorney appointed under the Criminal Justice Act Will
be required to apply under Fed. R. Crirn. P. 17(b) for the issuance of subpoenas, Whether for service
within or outside of the District of Nevada. The cost of process, fees, and expenses of Witnesses
so subpoenaed shall be paid as Witnesses subpoenaed on behalf of the Government. l arn satisfied
that Riddiough is unable to pay fees and expenses of subpoenaed Witnesses. The United States
Marshal shall provide such Witnesses subpoenaed advance funds for the purpose of travel Within
the District of Nevada and subsistence For any subpoenas served on behalf of Riddiough, the
return thereon to this court shall be sealed, unless otherwise ordered.

DATED: April 10, 2019.

V<\_

ANDREW P. GoRDoN
UNITED sTATEs DISTRICT JUDGE

 

 

